                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SZILVIA I. KRUSS,                             )
                                              )
                        Plaintiff,            )
                                              )
               vs.                            )        20 cv 3097
                                              )
JUDGE KAREN WILSON,                           )        Hon. Sharon J. Coleman
                                              )        Magistrate Judge Sunil F. Harjani
                                              )
                        Defendant.            )

                               INITIAL JOINT STATUS REPORT

       Plaintiff, and the Defendant, by and through their attorneys, Jason R. Craddock and the

Illinois Attorney General’s Office, respectively, and for their initial joint status report, state as

follows:

   1. Attorneys of Record:

                     Attorney for Defendant:
                     Office of the Illinois Attorney General
                     Hal Dworkin, Assistant Attorney General
                     General Law Bureau
                     100 W Randolph St, 13th Floor
                     Chicago, IL 60601
                     (312) 814-5159
                     HDworkin@atg.state.il.us

                     Attorney for Plaintiff:
                     Jason R. Craddock
                     Law Office of Jason R. Craddock
                     2021 Midwest Rd. Suite, 200
                     Oak Brook, IL 60523
                     (708) 964-4973
                     craddocklaw@icloud.com

   2. Description of Claims and Relief Sought:

       a. Plaintiff’s claims are brought under 42 U.S.C. § 1983. Plaintiff alleges Defendant acted
          beyond the scope of her jurisdiction during the course of a divorce proceeding and in
       doing so violated her constitutional rights. Defendant asserts that her alleged actions
       were done in a judicial capacity and Plaintiff’s claims are barred by judicial immunity.

    b. Plaintiff seeks compensatory and exemplary damages.

3. This matter has been referred to Magistrate Judge Harjani for discovery supervision and
   settlement.

4. Discovery Schedule:

    Defendant has filed a Motion to Stay Discovery pending resolution of her forthcoming
    Motion to Dismiss. (ECF No. 20). Plaintiff does not object to this motion. The Court
    granted the motion and stayed discovery until the motion is resolved. (ECF No. 21).

5. Consideration of ESI:

    The parties anticipate minimal, if any, ESI if this matter moves forward with discovery. If
    necessary, the parties will confer as to how best exchange ESI.

6. Settlement:

    a. The parties have not engaged in settlement discussions.

    b. The parties do not believe a settlement conference would be productive prior to the
       resolution of Defendant’s forthcoming Motion to Dismiss on the basis of judicial
       immunity.

7. Magistrate Judge Consent:

   The parties do not jointly consent to have Judge Harjani conduct all further proceedings in
   this case, including trial and entry of final judgment.

8. Pending Motions:

    There are no motions currently pending.

9. Trial:

   The parties request a jury trial. The parties anticipate being ready for trial by March, 2022.
   Estimated length of the trial is two days.




                                              2
    Respectfully Submitted,

    s/_Hal B. Dworkin___________________
    Hal Dworkin
    Illinois Attorney General’s Office
    100 W. Randolph St., 13th Floor
    Chicago, IL 60601
    hdworkin@atg.state.il.us
    Attorney for Defendant

    s/ Jason R. Craddock________      ____
    Jason R. Craddock
    Law Office of Jason R. Craddock
    2021 Midwest Rd. Suite, 200
    Oak Brook, IL 60523
    (708) 964-4973
    craddocklaw@icloud.com
    Attorney for the Plaintiff




3
